          Case 1:19-cv-09677-PKC Document 4 Filed 10/21/19 Page 1 of 3



                                       505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                               tel. 516.303.0552
Sheehan & Associates, P.C.                                                     fax 516.234.7800
                                                                  spencer@spencersheehan.com

                                                              October 21, 2019
District Judge Cathy Seibel
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601
                                                      Re:     Barreto v. Westbrae Natural, Inc.
                                                              7:19-cv-09677-CS
Dear District Judge Seibel:

         This office represents the plaintiff. Upon the filing of the above action yesterday, October
20, 2019, I mistakenly selected the box corresponding to assignment of this case to White Plains.
This was a regrettable mistake as the case did not arise in the Northern Counties nor does at least
one of the parties reside in the Northern Counties. Local Rules, Rule 18, “Designation of White
Plains Cases”; Local Rule 18(a)(i) (“A civil case shall be designated for assignment to White Plains
if: (i) The claim arose in whole or in major part in the Counties of Dutchess, Orange, Putnam,
Rockland, Sullivan and Westchester (the "Northern Counties") and at least one of the parties
resides in the Northern Counties”).

         It was plaintiff’s intention to select Manhattan because I selected “Foley Square” on the
case opening page and plaintiff resides in New York County. Where a case is not designated by
the plaintiff’s attorney as White Plains, the it “shall be designated for assignment to Manhattan.”
Local Rule 18(a) (“All civil cases other than those specified in the foregoing paragraphs (i), (ii),
(iii), and (iv) and social security and habeas corpus petitions brought under 28 U.S.C. §2241 which
are assigned on a district-wide basis shall be designated for assignment to Manhattan.”).

         The docket sheet for this action indicates a notice regarding a deficiency in the Request for
Issuance of Summons because the case number begins with a “1” instead of “7” which is the proper
format for cases assigned to White Plains. I have been in contact with Ms. Danielle Howey from
the Case Opening department, who entered this notice of deficiency and is designated by the
initials “dnh” on the docket sheet. I informed her of my mistake in selecting the “White Plains”
division on the Civil Cover Sheet.

         Ms. Howey informed me that because the case already has been assigned to your Honor, I
was required to inform your Honor of this mistake who would then decide whether reassignment
was appropriate. Local Rule 19 (“Reassignment of Cases to/from White Plains”) (“If the Judge to
whom the case is assigned believes that it should be assigned to the other courthouse under these
rules, a request for reassignment shall be sent to the Assignment Committee, which shall determine
if the case should be reassigned. If the case is reassigned, it will be reassigned as if it were a new
filing, but will retain its original case number.”).

        Plaintiff respectfully requests the reassignment of this action to the Manhattan division
because (1) plaintiff resides in New York County as indicated on the Civil Cover Sheet, (2)
plaintiff’s counsel selected the “Foley Square” location on the case filing screen in CM/ECF, (3)

                                                  1
          Case 1:19-cv-09677-PKC Document 4 Filed 10/21/19 Page 2 of 3



none of the parties reside in the Northern Counties nor did the issues arise in the Northern Counties
and (4) selection of White Plains was in error. Thank you for your attention to this matter.

                                                              Respectfully submitted,

                                                              /s/ Spencer Sheehan
                                                              Spencer Sheehan




                                                 2
          Case 1:19-cv-09677-PKC Document 4 Filed 10/21/19 Page 3 of 3




                                     Certificate of Service

I certify that on October 21, 2019, I served the foregoing by the method below to the persons or
entities indicated, at their last known address of record (blank where not applicable).

                                          CM/ECF              First-Class Mail      Email
 Defendants’ Counsel                         ☐                      ☐                ☐


                                                              /s/ Spencer Sheehan
                                                              Spencer Sheehan
